DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-10 and 12-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	Applicant’s arguments, see After Final arguments, filed 8/2/2021, with respect to Claims 1, 7 and 10 have been fully considered and are persuasive.  The 102 rejection of claims 1-10, 12 and 13 have been withdrawn. 
 	Therefore, none of the prior art of record discloses, alone or in combination, the method and the system wherein receiving, by a network device, a first request message from a terminal device, wherein the first request message is configured for instructing to deploy a target network slice for providing a target service to the terminal device, and a corresponding management function entity has allocated target network slice information for the target network slice corresponding to the target service; sending, by the network device, a second request message to the management function entity, wherein the second request message carries the target network slice information, and the second request message is configured for instructing the management function entity to deploy the target network slice corresponding to the target network slice information; and sending, by the management function entity, a second response .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE CHACKO whose telephone number is (571)270-3318.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JOE CHACKO/Primary Examiner, Art Unit 2456